On Rehearing.
Ostrander, C. J.
This cause was submitted at the April term, 1917. An opinion went down September 27, 1917, which may be found reported ante, 42. The judgment was affirmed. The action is for damages for alienating the affections of plaintiff’s wife; the recovery was substantial. At the trial the defendant called as a witness Hilma Hendrickson, who was sworn and gave her name. The record shows the following matter:
“Mr. Burritt: Now, I desire at this time, if your honor pleases, to make an objection to this witness testifying to any fact or alleged fact, circumstances as it occurred or took place between her and her husband and this defendant during the time they were living together as husband and wife., I call the court’s attention to that so that if there should be any inquiry made—
“The Court: I think I’ll excuse the jury.
"(Jury retired from the court room).
"(Argument on objection by Mr. Galbraith).
“Mr. Burritt: The plaintiff objects to the witness, who was the wife of the plaintiff down to the date it appears by the records that the decree of divorce was granted, and objects to her testifying as to any communication made by her to her husband at that time or by her husband to her and base the objection on next to the last subdivision of the statute.
“The Court: I will sustain that objection as to the *48communications but Mr. Galbraith admits that they are not admissible, but he is going to offer, as I understand it, to show acts of physical violence committed by the husband against the wife before you began your action. What have you to say about that?
“Mr. Burritt: I object to it, and I don’t see how you can show acts of physical violence. If she is a witness and narrated physical acts she would be prohibited from cross-examination.
“The Court: I think I will sustain that.
“Mr. Galbraith: I’ll make a further offer to show by the witness, Hilma Hendrickson, who is shown by the record to be the divorced wife of the plaintiff, William Hendrickson, her state of mind and affection at the time, planted as the time of the beginning of the wrong complained of, namely, the 1st of August, 1913.
“Mr. Burritt: We object to that as incompetent.
“The Court: I think I’ll sustain that objection. It - seems to me that if she testified to her state of mind it would be impossible to make such a cross-examination in fairness to this plaintiff without going into their marriage relations. I think it falls- under the same objections, and I will sustain it. I think you have a point there that is certainly worthy of consideration.”
It is assigned as error:
“ (1) The court erred in permitting the plaintiff to testify, under objection, that he had heard from other people that they had seen Hilma. Hendrickson with Harry, it being an indirect way of corroborating plaintiff without legal proof.
“(2) The court erred in that after Ellen Juntinen testified she had never been .in the house of ill-fame in Hancock and never had pleaded guilty to being a prostitute, the attorney for the defendant, upon cross-examination of said Ellen Juntinen (formerly Ellen Lake) propounded the following question: Did Gust Wickstrom ever take you out of Madge Beital’s house in South Range? To which the attorney for the plaintiff objected, and his objection having been sustained by the court as being incompetent and improper.
“(3) The court erred in not permitting the defend*49ant to show physical acts of violence committed by the plaintiff against his wife, Hilina Hendrickson, before the commencement of this suit.
“ (4) The court erred in holding that the testimony of Hilma Hendrickson showing her state of mind and affection at the time of the beginning of the acts complained of August 1st, 1913.”
In the former opinion these alleged errors were considered, but upon the record then presented were ■•considered as. though the record showed the witness to be the wife of plaintiff at the time she was offered as a witness. Later this court was moved to remand the record and grant a rehearing, the ground being that by inadvertence the record in another divorce suit, begun by another woman named Hendrickson, had been returned with the writ of .error instead of the record actually put in evidence. The motion to remand was granted and the record has been amended. The motion for rehearing was granted. The cause is now before us upon the corrected record,' which shows that a decree of divorce was. signed and filed June 7, 1915, while the trial of the instant cause was begun April 27, 1916.
Upon this record the only question to be determined is whether the testimony of the divorced wife is competent to prove any of the things embraced in the offer made by counsel. In this connection, counsel for appellee say that there was no offer made to prove that plaintiff assaulted his. wife or otherwise offered her physical violence, that the suggestion in this behalf came from the court in the colloquy above set out. But it will be noticed that argument preceded the statement made by the court, the details of which argument are not set out, and that at the time it was not suggested by counsel for appellee that the court misunderstood the offer or that no such offer had been made. On the contrary, counsel for appellee made *50objection as to a specific offer to the competency of the witness and his objection was sustained by the court. Under the circumstances this court will regard the offer as made and denied.
The applicable statutes in force when the cause was tried, 3 Comp. Laws 1915, §§ 12551, 12555, read as follows:
“ (12551) Sec. 63. No person shall be excluded from giving evidence in any matter, civil or criminal, by reason of crime or for any interest of such person in the matter, suit, or proceeding in question, or in the event of such matter, suit or proceeding, in which such testimony may be offered, or by reason of marital or other relationship to any party thereto; but such interest, relationship, or conviction of crime, may be shown for the purpose of drawing in question the credibility of such witness, except as is hereinafter provided.”
-“(12555) Sec. 67. A husband shall not be examined as a witness for or against his wife without her consent; nor a wife for or against her husband without his consent, except in suits for divorce and in cases of prosecution for bigamy, and where the cause of action grows, out of a personal wrong or injury done by one to the other, or grows out of the refusal or neglect to furnish the wife or children with suitable support, and except in cases of desertion or abandonment, and cases arising under act one hundred thirty-six of the Public Acts of nineteen hundred five, relating to marriage, and cases where the husband or wife shall be a party to the record in a suit, action, or proceeding, where the title to the separate property of the husband or wife so called or offered as a witness, or where the title to property derived from, through or under the husband or wife so called or offered as a witness, shall be the subject matter in controversy or litigation in such suit, action or proceeding, in opposition to the claim or interest of the other of said married persons, who is a party to the record in such suit, action or proceeding; and in all such cases, such husband or wife who makes such claim of title, or under or from whom such title is derived, shall be as competent to testify in relation *51to said separate property and the title thereto without the consent of said husband or wife, who is a party to the record in such suit, action or proceeding, as though such marriage relation did not exist; nor shall either, during the marriage or afterwards, without the consent of both, be examined as to any communication made by one to the other during the marriage, but in any action or proceeding instituted by the husband or wife, in consequence of adultery, the husband and wife shall not be competent to testify.”
According to the letter of the law the witness Hilma Hendrickson was a competent witness for the defendant except that she could not testify to communications made by herself to her husband and by him to her during their marriage, this action being treated by counsel for both parties as not being one instituted in consequence of adultery. It is said for plaintiff, appellee, that if she is permitted to answer as to her feeling towards and affection for him, the real reason for her state of mind at the time must be developed by cross-examination, which it is obvious cannot be conducted without inquiry into the domestic relations; that
“Had she been permitted to testify that at said time she had lost her affection for her husband, the question would at once arise as to why she had lost her affection for him. Had she been permitted to testify that she lost her affection for her husband on account of his acts of physical violence against her, the cause of such acts of physical violence would necessarily have to be inquired into. In any event, it would be impossible to cross-examine the witness so as to show the real reason for her loss of affection for the plaintiff, without going into their marriage relation.”
It must be held that the divorced wife was a competent witness, generally, for the defendant — and for that matter for the plaintiff — and it appearing that no objection was made that the offer to prove was too broad, no suggestion made that it should be more *52specific, it is held that the court should have permitted the examination to proceed until testimony was called for which she was not competent to give. What questions may be asked her cannot be anticipated, nor can this court upon this record lay down any rules for the trial court beyond the.one above stated. The witness will be subject to cross-examination like any other witness, and her credibility and the weight of her testimony will be for the jury.
It is to be remembered, too, that the mere fact that a husband and wife are not for a period on friendly terms does not furnish an excuse for the interference into the domestic relation of an outsider, although the real injury he may do may be less than when a tranquil, happy family life is destroyed.
The judgment is reversed, with costs to appellant.
Bird, Moore,' Steere, Brooke, Fellows, Stone, and Kuhn, JJ., concurred.